Citation Nr: 0703483	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-36 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Lauren Aileen Morris, Legal Intern







INTRODUCTION

The veteran served on active duty from January 1966 to 
November 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

The veteran was afforded a personal hearing at the RO before 
the undersigned Acting Veterans Law Judge in March 2006.  A 
transcript of the hearing is associated with the claims 
folder.


FINDING OF FACT

The veteran did not engage in combat, and there is no 
credible supporting evidence of an in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred or aggravated in active service.  38 
U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.
The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.
Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The RO provided pre-adjudication VCAA notice by letters, 
dated in June 2002 and November 2002.  In the notices, the 
veteran was informed of the type of evidence needed to 
substantiate the service connection claim, namely, evidence 
connecting a current disability to an injury or disease 
during active service.  The veteran was informed that VA 
would obtain service records, VA records, and records of 
other Federal agencies, and that he could submit other 
records not in the custody of a Federal agency, such as 
private medical records, or with his authorization VA would 
obtain any such records on his behalf.  He was also asked to 
submit evidence, which would include that in his possession, 
in support of his claim.  The notices included the provision 
for the effective date, that is, the date of receipt of the 
claim. 

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability).

To the extent that the degree of disability assignable was 
not provided in the pre-adjudication notices, as the claim is 
denied, no disability rating will be assigned, so there can 
be no possibility of any prejudice to the veteran with 
respect to any defect in the VCAA notice required under 
Dingess.

Under 38 U.S.C.A. § 5103A, VA must also make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The RO has assisted the 
veteran in obtaining the evidence necessary to substantiate 
his claim, including obtaining service medical records and VA 
treatment records identified by the veteran.  

As the veteran has failed to identify any additional evidence 
pertinent to the claim, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
the VCAA requirements have been met, and a decision on the 
merits does not prejudice the veteran under Bernard v. Brown, 
4 Vet. App. 384 (1993).

Principles Related to Service Connection

Service connection is granted for disability incurred in or 
aggravated during active service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimant's in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. 
App. 128 (1997).  The diagnostic criteria, including 
those related to stressors, set forth in The American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV) for mental 
disorders have been adopted by the VA.  38 C.F.R. § 4.125.  

In a claim of entitlement to service connection for PTSD, a 
preliminary consideration of whether the veteran was engaged 
in combat is imperative.  A determination as to whether the 
appellant is a veteran of combat is particularly significant 
in a PTSD claim because he is entitled to have his lay 
statements as to his alleged stressors accepted, without 
corroboration, if he engaged in combat with the enemy.  See 
Gaines v. West, 11 Vet. App. 553 (1998). 

VA's Office of General Counsel has defined the phrase 
"engaged in combat with the enemy" to mean that the 
appellant must have personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  VAOGCPREC 12-99.  

The question of a veteran's combat with the enemy must be 
determined through recognized military citations or other 
supportive evidence.  No single item of evidence is 
determinative, and VA must assess the credibility, probative 
value, and relative weight of each relevant item of evidence.  
Id.  The Court has held, 

Where it is determined, through recognized military 
citations or other supportive evidence, that the veteran 
was engaged in combat with the enemy and the claimed 
stressors are related to such combat, the veteran's lay 
testimony regarding claimed stressors must be accepted 
as conclusive as to their actual occurrence and no 
further development for corroborative evidence will be 
required, provided that the veteran's testimony is found 
to be . . . consistent with the circumstances, 
conditions, or hardships of [combat] service.

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Combat related citations such as the Purple Heart Medal and 
Combat Infantryman Badge or service department evidence that 
the veteran engaged in combat will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  

Analysis

In an effort to demonstrate combat exposure in the instant 
case, the veteran asserts that his closest friends died in 
combat, he killed enemy troops in hand to hand combat, and he 
was awarded the Purple Heart, but turned it down.  The 
veteran also reports witnessing a fellow servicemen get his 
neck cut, and the murder of women and children while out on 
patrol.  The veteran submitted a PTSD questionnaire, where he 
indicated that he could not remember his unit or any 
casualties related to his alleged stressors.  

In regard to the veteran's alleged combat exposure, the Board 
acknowledges that the veteran served in Vietnam from December 
1966 to November 1967, and that he served with the 1st Marine 
Division, 7 Battalion, Company D.  His service records also 
indicate that he "participated in counterinsurgency 
operations in the Republic of Vietnam with "D" company, 7th 
Engr BN (REIN).  FMF (Fleet Marine Forces) in the area of 
DeNang."  

Nonetheless, the Board initially notes that the veteran's 
service records do not indicate that any of the veteran's 
awards or decorations were combat related, or fit into the 
aforementioned categories.  Additionally, service medical and 
personnel records are silent for any complaint, finding, or 
treatment with respect to wounds incurred in combat, and do 
not list any combat related duties and assignments suggested 
by the veteran.

The veteran's assertions that he did in fact engage in combat 
with the enemy are not ignored, but are insufficient to 
establish this fact when evaluated along with the other 
evidence of record.  VAOGCPREC 12-99.  The Board will accord 
greater weight to the official records than to the veteran's 
reports because those records were created more 
contemporaneous with the events than the veteran's best 
efforts to recollect events.  Further, because all of the 
official records do not indicate any citations or recognition 
for combat, the Board concludes that a preponderance of the 
evidence is against a finding that the veteran personally 
engaged in combat with the enemy, and the provisions of 38 
U.S.C.A. § 1154(b) do not apply.  

Where, as here, the record does not establish that the 
veteran "engaged in combat with the enemy," the veteran's 
assertions of in-service stressors, standing alone, cannot as 
a matter of law provide evidence to establish an event 
claimed as a stressor occurred.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  Rather, the burden is on the claimant 
to provide "credible supporting evidence from any 
source" that the event alleged as the stressor in service 
occurred.  Cohen, 10 Vet. App. at 147.  

The Board observes that a VA treatment notes from the Phoenix 
VA Medical Center confirm that the veteran has received a 
medical diagnosis of PTSD, and note his stated history of 
"exposure to horrifying events during service."  The Board 
finds this evidence sufficient to support a finding that the 
veteran meets the criteria for a current PTSD diagnosis.  
However, the Board is unable to accept the diagnosis as based 
upon a confirmed stressor because the veteran has not 
provided any specific date ranges within which the 
"horrifying events during service" occurred, or offered any 
other evidence to substantiate these occurrences.  In this 
regard, the Board notes that a mere recitation of the 
veteran's self-reported lay history does not constitute 
competent medical evidence of diagnosis or causality.  
LeShore v. Brown, 8 Vet. App. 406 (1996).  The Board is not 
bound to accept medical opinions or conclusions, which are 
based on history supplied by the veteran where that 
history is unsupported by the medical evidence.  Black v. 
Brown, 5 Vet. App. 177, 180 (1993).  Additionally, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau 
v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen, 10 Vet. 
App. at 142.

While the Board recognizes the veteran's contention that he 
does not remember, it must be noted that it is not an 
impossible or onerous task for appellants who claim 
entitlement to service connection for PTSD to supply the 
names, dates and places of events claimed to support a PTSD 
stressor.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

In an effort to elicit these details, the RO thoroughly 
explained in the April 2003 rating decision, the August 2004 
statement of the case, the November 2004 supplemental 
statement of the case, and the two VCAA letters, that 
specific information surrounding these unconfirmed stressors 
should be submitted to allow U.S. Army and Joint Services 
Records Research Center (JSRRC) referral and confirmation.  
These requests went unanswered, making JSRRC referral and 
confirmation impossible.  Although the veteran provided some 
information at his 2006 hearing, it is insufficient to 
conduct a meaningful search, as no dates, times, or locations 
were provided.  Additionally, the veteran's alleged 
witnessing of an unidentified serviceman get his neck cut and 
the murdering of women and children while on patrol would 
prove difficult to verify.  It also noted that when 
referencing Larry Quick or Hill 32, the veteran provided no 
specific details surrounding these events.  

The veteran has not provided a consistent, credible story 
that may be verified.  Consequently, there is no credible 
supporting evidence of record which corroborates any of the 
veteran's reported stressors.  The veteran has been offered 
numerous opportunities to submit buddy statements or other 
evidence corroborating his asserted stressors, but has not 
done so.  On the basis of the above analysis, a preponderance 
of the evidence is against a finding that there is any 
independent corroboration of the veteran's reported in-
service stressors.  Therefore, the claim of service 
connection for PTSD, must be denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  


ORDER

Service connection for PTSD is denied.




____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


